DETAILED ACTION

Claim Objections
Claim 1 is objected to because of the following informalities:  In line 12, the term “type of” is superfluous and may be deleted.  

Claim 4 is objected to because of the following informalities:  In line 2, please replace “the proportion” with “a proportion”.

Claim 9 is objected to because of the following informalities:  In line 15, the term “type of” is superfluous and may be deleted.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1, 2, and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kose et al. (US 2011/0207889).
Example 1 of Kose et al. teaches a fluorinated elastic copolymer prepared by emulsion polymerization of a 88/12 mixture of tetrafluoroethylene/propylene in the presence of 1,4-diiodobutane and initiator.  When an amount of tetrafluoroethylene and propylene reached 10 g, vinyl crotonate was injected into the reaction mixture and the reaction was allowed to proceed to completion.  The copolymer contains tetrafluoroethylene/propylene/vinyl crotonate in a 56/44/0.05 molar ratio.   Reference does not describe polymer structure, however, iodine transfer polymerization is well-established in the art and is used in both invention of the prior art and in instant invention (paragraph [0003]).  Therefore, it is reasonable to conclude that the polymer has at least an iodine atom bonded to the copolymer terminus.  One of ordinary skill in the art would have reasonable basis to believe that the iodine atom is bonded to a vinyl crotonate residue, especially in light of the fact that prior art copolymer is prepared with substantially the same method recited in instant claims.  Since the PTO cannot perform experiments, the burden is shifted to the Applicants to establish an unobviousness difference.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Molecular weight was not determined, however, a Mooney viscosity of 90 for the copolymer was measured, indicating a reasonably high molecular weight.  In light of the fact that inventive copolymer is used for preparation of crosslinked molding compositions, it would have been obvious to one of ordinary skill in the art that prior art polymer has a molecular weight well within the broad, unexceptional molecular weight range set forth in instant claims.   

Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/
Primary Examiner, Art Unit 1762
May 21, 2021